 USDC IN/ND case 2:19-cv-00439-JD-JEM document 28 filed 05/21/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

FAM N.V.,                           )
     Plaintiff,                     )
                                    )
       v.                           )               CAUSE NO. 2:19-CV-439-TLS-JEM
                                    )
URSCHEL LABORATORIES, INC.,         )
       Defendant,                   )
____________________________________)
                                    )
URSCHEL LABORATORIES, INC.,         )
       Counter-Claimant,            )
                                    )
       v.                           )
                                    )
FAM N.V. and FAM STUMABO            )
U.S.A., INC.,                       )
       Counter-Defendants.          )

                                            ORDER

       This matter is before the Court on a Report of Parties’ Planning Meeting [DE 25], filed by

the parties on May 14, 2020. The parties held a Rule 16 Preliminary Pretrial Conference on May 21,

2020. Having reviewed the parties’ report, the Court hereby ORDERS:

       (1)     Rule 26(a)(1) initial exchanges must be completed by May 29, 2020;

       (2)     Plaintiff’s preliminary infringement contentions are due by June 11, 2020;

       (3)     Defendant’s preliminary invalidity contentions are due by July 9, 2020;

       (4)     The parties must exchange a list of claim terms to be construed by July 23, 2020;

       (5)     The parties must exchange proposed construction for claim terms by August 6, 2020;

       (6)     The parties must confer to limit the claim terms in dispute by August 20, 2020;

       (7)     Any motion seeking leave to amend the pleadings or add parties must be filed by

               August 27, 2020;
 USDC IN/ND case 2:19-cv-00439-JD-JEM document 28 filed 05/21/20 page 2 of 2


      (8)    The parties’ claim construction and prehearing statement is due September 3, 2020;

      (9)    Discovery regarding the claim construction and prehearing statement must be

             completed by September 24, 2020;

      (10)   Opening briefs and evidence supporting claim construction must be filed by October

             8, 2020;

      (11)   Response briefs regarding claim construction must be filed by October 29, 2020;

      (12)   The deadline to complete all fact discovery is March 1, 2021;

      (13)   Opening expert reports, for the party bearing the burden of proof at trial, are due

             March 29, 2021;

      (14)   Rebuttal expert reports are due by April 26, 2021;

      (15)   The deadline to complete all expert discovery is May 24, 2021;

      (16)   All other dates and deadlines in the parties’ planning report through the close of

             discovery are approved and adopted herein;

      (17)   The summary judgment deadline per Federal Rule of Procedure 56 shall not apply.

             Deadlines for dispositive motions and trial-related deadlines will be set by the

             presiding judge at a later date;

      (18)   Because the presiding judge does not require mediation, mediation is not ordered, but

             the parties are encouraged to attempt mediation.

      SO ORDERED this 21st day of May, 2020.

                                            s/ John E. Martin
                                            MAGISTRATE JUDGE JOHN E. MARTIN
                                            UNITED STATES DISTRICT COURT

cc:   All counsel of record
